DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 8/11/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 8/11/2022, have been fully considered.
Applicant traverses the rejection of claims under 35 U.S.C. 103(a) based on Berman.  In particular, Applicant argues that “one of skill in the art after reading Berman would understand that the Berman’s administration of rifaximin and vancomycin, separately, in high doses failed to successfully treat Clostridium difficile-associated diarrhea (CDAD)” and “one of skill in the art would understand that Berman teaches that because high dose vancomycin and rifaximin was not clinically efficacious against CDAD, they commenced administration of a third active agent, i.e., a probiotic” (Applicant Arguments, Page 6; Borody Declaration, Paragraphs 5-6).  As argued by Applicant, since “Berman is not teaching that the combination of rifaximin and vancomycin is efficacious” (Applicant Arguments, Page 7), “one of skill in the art would not be motivated to formulate vancomycin and rifaximin together in a single therapeutic drug composition” (Applicant Arguments, Page 6; Borody Declaration, Paragraph 6).
Applicant’s arguments are considered persuasive in that it is agreed that the ordinarily skilled artisan would not have found it prima facie obvious to combine only vancomycin and rifaximin together in a single therapeutic drug composition based solely on the treatment of a single patient for CDAD as described by Berman.  Since treatment of that patient was only effective upon further administration of probiotic, an ordinarily skilled artisan would have included probiotic in the combination.  
However, Berman further suggests that “[s]tudies are… needed to ascertain whether combination therapy with rifaximin and vancomycin could be the treatment of choice for C. difficile colitis” (Page 932, Column 3 – Page 933, Column 1).  For this reason, it remains prima facie obvious to formulate a therapeutic composition consisting of rifaximin and vancomycin.  It would have been obvious to do so in order to test said combination in the treatment of C. difficile colitis, as proposed by Berman.  As stated in MPEP 2144.06, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846 (CCPA 1980).   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 recites a composition “consisting of” vancomycin and rifaximin.
Claim 28, which depends from claim 1, is directed to the composition of claim 1 “further comprising a therapeutically acceptable carrier”.
The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim.  
As such, it is inappropriate to introduce the element of a therapeutically acceptable carrier into the composition of claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Berman (J Clin Gastroenterol 41(10):932-933, 2007; of record).
As amended, claim 1 is drawn to a therapeutic composition consisting of vancomycin and rifaximin.
Berman teaches treatment of a patient suffering from recurrent Clostridium difficile-associated diarrhea (CDAD) comprising, at different times, administration of “rifaximin 400 mg t.i.d. for 2 weeks and vancomycin 125 mg (t.i.d. for 1 wk, b.i.d. for 1 wk, once daily for 1 wk)” (Page 932, Column 2), “rifaximin 400 mg t.i.d. for 2 weeks with a tapering dose of vancomycin 125 mg (q.i.d. for 2 wk, t.i.d. for 1 wk, b.i.d. for 1 wk)” (Page 932, Columns 2-3), and “1600 mg rifaximin (400 mg q.i.d.) for 3 weeks in addition to tapering doses of vancomycin 125 mg b.i.d.” (Page 932, Column 3), noting that “[o]verall, the patient was treated with a combination of rifaximin, vancomycin, and probiotic for 7 weeks” (Page 932, Column 3).  However, in each case, treatment further comprised administration of a probiotic (Culturelle or Flora-Q).
Nevertheless, as further taught by Berman, “[s]tudies are… needed to ascertain whether combination therapy with rifaximin and vancomycin could be the treatment of choice for C. difficile colitis” (Page 932, Column 3 – Page 933, Column 1).
In view of the foregoing, it would have been prima facie obvious to formulate a therapeutic composition consisting of rifaximin and vancomycin.  It would have been obvious to do so in order to test said combination in the treatment of C. difficile colitis, as proposed by Berman.  As stated in MPEP 2144.06, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846 (CCPA 1980).   
As such, claim 1 is rejected as prima facie obvious.
Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Berman (J Clin Gastroenterol 41(10):932-933, 2007; of record) as applied to claim 1 above, in further view of Torchilin (Euro J Pharmaceut Sci 11(Suppl 2) S81-S91, 2000).
Claim 29 is drawn to a pharmaceutical composition consisting of a therapeutic composition of claim 1 and a pharmaceutically acceptable carrier.
 As taught by Torchilin, “[t]he main problem currently associated with systemic drug administration are: even biodistribution of pharmaceuticals through the body; the lack of drug specific affinity toward a pathological site; the necessity of a large total dose of a drug to achieve high local concentration; non-specific toxicity and other adverse side-effects due to high drug doses” (Abstract).  However, as further taught by Torchilin, “[d]rug targeting, i.e. predominant drug accumulation in the target zone independently on the method and route of drug administration, may resolve many of these problems” (Abstract).  And, as taught by Torchilin, “the principal schemes of drug targeting include… targeting using a specific ‘vector’ molecules” wherein “pharmaceutical carriers as soluble polymers, microcapsules, microparticles, cells, cell ghosts, liposomes, and micelles have been successfully used for targeted drug delivery in vivo” (Abstract).
As such, it would have been prima facie obvious to a person of ordinary skill in the art to formulate the composition of claim 1 with a pharmaceutical carrier.  It would have been obvious to do so in an effort to resolve some of the problems associated with systemic drug administration, with a reasonable expectation of success.
Accordingly, claim 29 is also rejected as prima facie obvious.
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611